Citation Nr: 1548628	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disabilities (TDIU) to include extraschedular consideration under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.  He was awarded, in part, the Combat Infantryman Badge and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO denied entitlement to a TDIU rating.  The Veteran appealed this determination to the Board. 

In December 2014, the Board remanded the appeal to the RO for additional substantive development.  Specifically, to obtain copies of any outstanding Social Security Administration (SSA) documents and to schedule the Veteran for a Social and Industrial Survey to ascertain if the aggregate effect of his service-connected disabilities on his ability to secure and following substantially gainful employment.  In February 2015, SSA notified VA that it did not have any records pertaining to the Veteran.  VA conducted a social and industrial survey of the Veteran in May 2015.  A copy of the social and industrial survey has been uploaded to the Veteran's electronic record.  Thus, the requested development has been accomplished and the matter has returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include PTSD:  (70 percent); shrapnel wound scar of the left elbow with retained foreign bodies (RFB) (30 percent); shrapnel wound scar of the left upper chest with RFB (10 percent); tinnitus (10 percent); and bilateral hearing loss disability (10 percent).   His combined rating for his service-connected disabilities is 90 percent from June 1, 2012 with one single disability rated at 70 percent disabling. 

2.  The Veteran is unable to obtain or maintain substantially gainful employment because of his service-connected disabilities, notably his PTSD. 
CONCLUSION OF LAW

The criteria for an award of TDIU on a extraschedular basis prior to June 1, 2012 and schedular basis therefrom have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a)(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal. Accordingly, any error with respect to either the duty to notify or the duty to assist, was harmless and need not be further considered.

II. Laws and Regulations

The Veteran seeks entitlement to TDIU. 

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Quite significantly, there are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If the Veteran fails to meet the threshold percentage requirements of 38 C.F.R. § 4.16(a), but there is probative evidence indicating he is nonetheless unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected disabilities, his case must be referred to the Director of Compensation for consideration of possibly granting a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993). The severity of his service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed. 38 C.F.R. § 4.16(b).

III. Legal Analysis

The Veteran seeks entitlement to TDIU.  He maintains that his service-connected disabilities prevent him from maintaining substantially gainful employment.  The Veteran contends that he was requested to leave his position as a teacher due to his increasingly impaired hearing.  (See March 2011 medical opinion, prepared and submitted by Dr. J. L.; and June 2012 VA PTSD examination report).  

As noted above, a TDIU may be awarded on either a schedular or extraschedular basis. As explained immediately below, the Veteran did not meet the schedular requirements for TDIU prior to June 1, 2012.  

The Veteran's service-connected disabilities include:  PTSD (70 percent)); shrapnel wound scar of the left elbow with RFB (30 percent); shrapnel wound scar of the left upper chest with RFB (10 percent); tinnitus (10 percent); and bilateral hearing loss disability (10 percent).  His combined rating for his service-connected disabilities is 90 percent from June 1, 2012 with one single disability rated at 70 percent disabling.  Thus, as of June 1, 2012, the Veteran met the percentage requirements for TDIU when his combined service connected disability rating was 90 percent, which included a single 70 percent disability rating for his PTSD.  38 C.F.R. § 4.16(a).  In August 2015, the Director of Compensation and Pension (C&P) provided an opinion for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) for the period prior to June 1, 2012, the contents of which are discussed below. 


Because the referral and opinion required by 38 C.F.R. § 4.16(b) have been obtained, the Board can now consider whether a TDIU was warranted on an extraschedular basis for the period prior to June 1, 2012 under that regulation, and it is not bound by the conclusions of the Director of VA's Compensation and Pension Service.  See Anderson v. Shinseki, 22 Vet. App. 423, 426 (2009) (holding the Board could review determinations of the Director of Compensation and Pension with regard to extraschedular ratings under 38 C.F.R. § 3.321 (2015)).

On VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated and signed by the Veteran in July 2010, he reported that he had not worked since he had retired on April 2, 1005 after having been employed for 30 years as a full-time teacher.  He indicated that he was unemployed due to his service-connected disabilities.  The Veteran reported that he had not sought employment.  (See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated and signed by the Veteran in July 2010). 

In the analysis below, the Board will award entitlement to TDIU on an extraschedular basis prior to June 1, 2012 and on a schedular basis therefrom.  There are VA and private opinions that address the affect that the Veteran's service-connected disabilities have on his ability to sustain and maintain substantially gainful employment that are supportive of and against the claim.

Evidence in support of the claim includes a March 2011 opinion of J. L, M. D., and VA social worker's and psychologist's uninform opinions, issued in May and September 2015, respectively, that the Veteran was unemployed because of his PTSD.  Each of these opinions was provided after a mental status/psychological evaluation of the Veteran, to include a recitation of his service and post-service history.  (See March 2011 report, prepared by J. L., M. D., and May and September 2015 VA social work and industrial survey and PTSD examination reports, respectively).  Dr. J. L. opined that the Veteran was 100 percent disabled and unemployable due to his PTSD symptoms, such as gross impairment in thought process or communication, persistent delusions or hallucinations inappropriate behavior; inability to perform activities of daily living; disorientation of time or place; and memory loss for names.   Dr. J. L. opined that Vietnam Veterans, such as the Veteran, could be seriously affected by PTSD and be 100 percent disabled and unemployable and still work.  Overall, Dr. J.L. diagnosed the Veteran with PTSD and assigned him a Global Assessment of Functioning (GAF) score of 30, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV), is indicative of behavior that is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

Dr. J. L.'s conclusion that the Veteran was unemployable is supported by VA social worker's and psychologist's opinions, issued in May and September 2015.  These opinions uniformly disclose that the Veteran was found to have been 100 percent disabled, unemployed and totally occupationally and socially impaired due to his PTSD.  (See March 2011 report, prepared by J. L., M. D., and May and September 2015 VA social work and industrial survey and PTSD examination reports, respectively).  

Evidence against the claim includes an April 2010 VA fee basis PTSD examination report.  After a mental status evaluation of the Veteran, the examining clinician determined that the Veteran's PTSD had caused occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning (routine behavior self-care and conversation normal.  At that examination, the Veteran reported that he stayed in his home 15 days out of 30 days due to his depressive mood  The examiner determined that the Veteran's previous job (the Veteran was retired at the time of the examination from his full-time teaching position) was a good distractor of his PTSD symptoms.  (See April 2010 VA fee basis PTSD examination report).  

Other evidence against the claim includes a May 2015 VA psychologist's opinion, which was provided after a mental status evaluation of the Veteran, that his PTSD did not by itself render him unable to work.  The VA psychologist acknowledged that the Veteran's PTSD had created difficulties for him to secure employment and that it would only increase in severity due to his forced "medical retirement." (See May 2015 VA PTSD examination report). 

Finally an August 2015 opinion of the Director of Compensation and Pension is against the claim.  After a review of the Veteran's initial claim for TDIU benefits (i.e., VA Form 21-8940, dated and signed by the Veteran in July 2010) and April 2010 VA PTSD, Scar and Hearing loss examination reports, the Director of Compensation and Pension concluded that the evidence of record did not establish that he was unemployable due to his service-connected disabilities prior to June 1, 2012.  The Director opined that the above-cited April 2010 VA examination reports showed that that the Veteran's service-connected disabilities were of a mild to moderate nature with no indication of him being precluded from employment as a result of his service-connected disabilities.  The Board notes that in reaching his determination, the Compensation and Pension Director did not discuss the evidence supportive of the claim, to include Dr. J. L's March 2011 opinion and the May 2015 VA social worker's favorable opinion that the Veteran was unemployed due to his PTSD.  

The Board finds that the evidence in favor of granting a TDIU is at least in equipoise and, resolving any reasonable doubt in favor of the Veteran, TDIU is granted.  The evidence of record reveals that a private psychologist, as well as a VA social worker and psychologist in May and September 2015, respectively, have determined that the Veteran was unemployable due to his PTSD. While a May 2015 VA psychologist concluded that the Veteran's PTSD did not by itself render the Veteran unemployable, the psychologist determined that it would create difficulty in securing employment and that it would only increase with his "medical retirement."  Thus, it can be predicted that the Veteran's PTSD will cause him to decompensate over time. As such, the evidence is at least in equipoise that the Veteran is unable to obtain and maintain gainful employment due to his PTSD.  Thus, the Board finds that the evidence is in equipoise and finds that entitlement to TDIU on an extraschedular basis has been established for the period on appeal prior to June 1, 2012, and on a schedular basis therefrom.  This difference, unlike a difference in circumstances, causes only in a change of the type of a TDIU possible.  It does not change the determination that a TDIU is warranted in this case regardless of type.


ORDER

A TDIU is granted for the entire period on appeal, subject to the laws and regulations governing monetary awards.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


